                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


CHRISTIAN BELL,

                     Petitioner,                     Case Number: 2:16-11505
                                                     HONORABLE SEAN F. COX
v.

STEVEN RIVARD,

                     Respondent.
                                           /

         OPINION AND ORDER DENYING PETITION FOR WRIT OF
     HABEAS CORPUS AND DENYING CERTIFICATE OF APPEALABILITY

       Petitioner Christian Bell, through counsel, seeks habeas corpus relief under 28 U.S.C.

§ 2254. Petitioner is a state prisoner in the custody of the Michigan Department of

Corrections pursuant to convictions for second-degree murder and possession of a firearm

during the commission of a felony. He raises two claims for habeas relief. Respondent

argues that the claims are meritless. The Court denies the petition.

                                      I. Background

       Petitioner’s convictions arise from the shooting death of Nathaniel Webb. The

Michigan Court of Appeals provided this overview of the trial testimony:

       Early on a February morning, defendant’s 18-year-old sister, Chesica Bell,
       collapsed and died in the bathroom of her home. Eventually, an autopsy
       revealed that Chesica had an enlarged heart and abnormal coronary
       vasculature, and had suffered an acute heart attack. Before the pathologist
       could explain Chesica’s tragic and unexpected death, defendant concluded that
       Chesica’s boyfriend, Nathaniel Webb, had killed his sister. Hours after
       Chesica’s death, defendant texted his father: “daddy, my sista is really gone
      because of him. I'm gonna kill him.”

      That same day, mourners including Webb and defendant gathered at Chesica’s
      family home. Defendant’s mother described defendant as “devastated” over
      Chesica’s death, the cause of which would remain unknown to the family for
      a few more days. Defendant obtained a handgun from inside the home and
      confronted Webb. In his trial testimony, defendant described the events
      preceding the shooting as follows:

              I walked outside, I seen [sic] Nate and I said can I talk to you.
              He was getting into his car; I ran up to his car; put my door [sic]
              in his-between his door before he closed it and I asked him can
              I talk to you. He wanted me to move my arm and I just kept
              asking him can you please talk to me; and then I got emotional,
              I start crying. I said can you at least come in the house and talk
              to my mama. He just-he said [f* * *] you and your mama.

      Defendant admitted that he “just lost it,” his “emotion[s] took over,” and he
      started shooting. He explained, “I wasn’t thinking. My head wasn’t straight,
      I just blanked out.”

      After firing three times, defendant disposed of the gun in a dumpster, threw his
      cell phone on the ground, and fled to Kentucky. Webb died at a nearby
      hospital. While defendant remained on the lam, the police obtained a warrant
      to search defendant’s cell phone history and text messages. The police
      eventually apprehended defendant and he stood trial in the Wayne Circuit
      Court. He now appeals his second-degree murder conviction and his sentence.

People v. Bell, No. 315196, 2014 WL 3887196, *1 (Mich. Ct. App. Aug. 7, 2014).

      Petitioner was convicted by a jury in Wayne County Circuit Court of second-degree

murder, Mich. Comp. Laws § 750.317, and possession of a firearm during the commission

of a felony, Mich. Comp. Laws § 750.227b. On January 16, 2013, he was sentenced to 18

to forty years for the second-degree murder conviction, and 2 years for the felony-firearm

conviction.

      Petitioner filed an appeal of right in the Michigan Court of Appeals arguing that the

                                              2
prosecutor improperly exercised two peremptory challenges to exclude two African-

American members from the jury pool, the police search of Petitioner’s phone violated the

Fourth Amendment, the trial court improperly denied request for manslaughter jury

instruction, and offense variables 3, 6, and 19 were improperly scored. The Michigan Court

of Appeals denied Petitioner’s claims with the exception of the Batson claim. Bell, No.

315196, 2014 WL 3887196, at *12-*13. The court of appeals held that the trial court failed

to properly evaluate Petitioner’s objection to the prosecutor’s peremptory challenges during

jury selection and remanded to the trial court to conduct a hearing pursuant to Batson v.

Kentucky, 476 U.S. 79 (1986). Id. at *8-*9, *12-*13. The State appealed the Michigan

Court of Appeals’ decision remanding the case, but the Michigan Supreme Court denied the

State’s application for leave to appeal. People v. Bell, 497 Mich. 856 (Mich. Sept. 5, 2014).

         On remand and after holding a hearing and taking testimony from the prosecutor, the

trial court held that the peremptory challenges had not been motivated by purposeful racial

discrimination. See 12/12/2014 Tr. at 68-74. The Michigan Court of Appeals affirmed the

trial court’s denial of the Batson claim, People v. Bell, No. 315196, 2015 WL 1314122

(Mich. Ct. App. March 24, 2015), and denied Petitioner’s motion for reconsideration. People

v. Bell, No. 315196 (Mich. Ct. App. May 6, 2015). The Michigan Supreme Court denied

Petitioner’s application for leave to appeal. People v. Bell, 498 Mich. 907 (Mich. Oct. 28,

2015).

         Petitioner then filed this habeas corpus petition. He raises these claims:

         I.     The prosecutor’s exercise of peremptory challenges to exclude two

                                               3
              African-American members from a jury pool that was severely
              underrepresented with African American jurors violated [Bell’s]
              constitution[al] right to equal protection of the law.

       II.    The trial court improperly denied [Bell’s] requested jury instruction on
              manslaughter, which deprived him of his constitutional rights to a properly
              instructed jury and to present a defense, because it negated his sworn
              testimony and theory of the case regarding the only disputed issue at trial: his
              intent.

                                        II. Standard

       Review of this case is governed by the Antiterrorism and Effective Death Penalty Act

of 1996 (“AEDPA”). Under the AEDPA, a state prisoner is entitled to a writ of habeas

corpus only if he can show that the state court’s adjudication of his claims –

       (1) resulted in a decision that was contrary to, or involved an unreasonable
       application of, clearly established Federal law, as determined by the Supreme
       Court of the United States; or

       (2) resulted in a decision that was based on an unreasonable determination of
       the facts in light of the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d).

       A decision of a state court is “contrary to” clearly established federal law if the state

court arrives at a conclusion opposite to that reached by the Supreme Court on a question of

law or if the state court decides a case differently than the Supreme Court has on a set of

materially indistinguishable facts. Williams v. Taylor, 529 U.S. 362, 405 (2000). An

“unreasonable application” occurs when “a state court decision unreasonably applies the law

of [the Supreme Court] to the facts of a prisoner’s case.” Id. at 408. “[A] federal habeas

court may not issue the writ simply because that court concludes in its independent judgment


                                               4
that the relevant state-court decision applied clearly established federal law erroneously or

incorrectly.” Id. at 411.

       The Supreme Court has explained that “[a] federal court’s collateral review of a

state-court decision must be consistent with the respect due state courts in our federal

system.” Miller-El v. Cockrell, 537 U.S. 322, 340 (2003). The “AEDPA thus imposes a

‘highly deferential standard for evaluating state-court rulings,’ and ‘demands that state-court

decisions be given the benefit of the doubt.’” Renico v. Lett, 559 U.S. 766, 773 (2010)

(quoting Lindh v. Murphy, 521 U.S. 320, 333 n. 7 (1997); Woodford v. Visciotti, 537 U.S. 19,

24 (2002) (per curiam)). “[A] state court’s determination that a claim lacks merit precludes

federal habeas relief so long as ‘fairminded jurists could disagree’ on the correctness of the

state court’s decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011). The Supreme Court

has emphasized “that even a strong case for relief does not mean the state court’s contrary

conclusion was unreasonable.” Id. at 102. Furthermore, pursuant to § 2254(d), “a habeas

court must determine what arguments or theories supported or ... could have supported, the

state court’s decision; and then it must ask whether it is possible fairminded jurists could

disagree that those arguments or theories are inconsistent with the holding in a prior decision

of th[e Supreme] Court.” Id.

       Although 28 U.S.C. § 2254(d), as amended by the AEDPA, does not completely bar

federal courts from relitigating claims that have previously been rejected in the state courts,

it preserves the authority for a federal court to grant habeas relief only “in cases where there

is no possibility fairminded jurists could disagree that the state court’s decision conflicts

                                               5
with” Supreme Court precedent. Id. Indeed, “Section 2254(d) reflects the view that habeas

corpus is a ‘guard against extreme malfunctions in the state criminal justice systems,’ not a

substitute for ordinary error correction through appeal.” Id. (quoting Jackson v. Virginia,

443 U.S. 307, 332 n. 5 (1979) (Stevens, J., concurring)). Therefore, in order to obtain habeas

relief in federal court, a state prisoner is required to show that the state court’s rejection of

his claim “was so lacking in justification that there was an error well understood and

comprehended in existing law beyond any possibility for fairminded disagreement.” Id. at

103, 131 S. Ct. at 786–87.

       Additionally, a state court’s factual determinations are entitled to a presumption of

correctness on federal habeas review. See 28 U.S.C. § 2254(e)(1). A petitioner may rebut

this presumption with clear and convincing evidence. See Warren v. Smith, 161 F.3d 358,

360-61 (6th Cir. 1998). Moreover, habeas review is “limited to the record that was before

the state court.” Cullen v. Pinholster, 563 U.S. 170, 181 (2011).

                                       III. Discussion

                                       A. Batson Claim

       Petitioner argues that the prosecution violated his right to equal protection during jury

selection by using peremptory challenges to excuse two African-American members of the

jury pool.

       The Equal Protection Clause of the Fourteenth Amendment commands that “no State

shall ... deny to any person within its jurisdiction the equal protection of the law.” U.S.

Const. amend. XIV, § 1. This Clause prohibits a prosecutor from using a peremptory

                                               6
challenge to exclude members of the jury venire because of their race. Batson v. Kentucky,

476 U.S. 79, 89 (1986). In Batson, the Supreme Court articulated a three-step process for

evaluating claims when a prosecutor has used peremptory challenges in a manner violating

the Equal Protection Clause. Id. at 96-98. First, the court must determine whether the

defendant made a prima facie showing that the prosecutor exercised a peremptory challenge

on the basis of race. Id. at 96-97. Second, if the showing is made, the burden shifts to the

prosecutor to present a race-neutral explanation for striking the juror. Id. at 97-98.

“Although the prosecutor must present a comprehensible reason, ‘[t]he second step of this

process does not demand an explanation that is persuasive, or even plausible’; so long as the

reason is not inherently discriminatory, it suffices.” Rice v. Collins, 546 U.S. 333, 338

(2006), quoting Purkett v. Elem, 514 U.S. 765, 767-68 (1995). Third, if a race-neutral

explanation is offered, the court must then determine whether the defendant carried the

burden to prove purposeful discrimination. Batson, 476 U.S. at 98.

       The Michigan Court of Appeals affirmed the trial court’s denial of the Batson

challenge, stating:

       At the Batson hearing, the parties devoted most of their efforts to
       reconstructing the racial composition of the jury at the time of the two
       contested strikes. Our original opinion had directed this exercise, although we
       also posited that the parties could instead omit this step and proceed directly
       to testimony eliciting the prosecutor’s justifications for the strikes. After
       reaching an agreement as to the race of the jurors in the venire at the time of
       the strikes, the trial court ruled that Bell had failed to establish a prima facie
       case of racial discrimination. We have our doubts about the correctness of that
       ruling, but our concerns are of no consequence. Despite having rejected that
       defendant established an inference of discrimination, the trial court explored
       through sworn testimony the prosecutor’s justifications for the strikes, and

                                               7
rendered a determination that they were not infected with racial bias. Having
engaged the prosecutor and defense counsel on the merits of Batson steps two
and three, whether defendant made a sufficient prima facie showing of
discrimination no longer mattered. “Once a prosecutor has offered a
race-neutral explanation for the peremptory challenges and the trial court has
ruled on the ultimate question of intentional discrimination, the preliminary
issue of whether the defendant had made a prima facie showing becomes
moot.” Hernandez, 500 U.S. at 359.

The prosecutor offered the following reasons for the contested strikes of jurors
Ethel Thomas and Gary Fizer:

       As it relates to Ms. Thomas, she indicated that her brother had
       been murdered in the City of Detroit. I think it was two years
       prior to her coming into court.

       That she had met with Homicide Detectives from the Detroit
       Police Department’s Homicide Division. And that even after an
       investigation, there was [sic] no suspects that had been
       developed.

       Because of that, I excused her.

       As it relates to Mr. Fizer, Mr. Fizer had indicated that – he
       indicated a lot of things.

       First he indicated that he was friends with a judge in Inkster.
       That led me to believe that at the time there was an ongoing
       situation with the current sitting Inkster judge.

       But he – the thing that was most troubling to me, he also
       indicated that he had some children that had been investigated
       in the City of Detroit for criminal activity.

       But the reason why I kicked him was because he had indicated
       that he couldn’t even look at the defendant, because he reminded
       him of his grandson.

       And so that’s why I excused him.

Defense counsel challenged these reasons. As to Ms. Thomas, counsel argued

                                         8
       that a Caucasian juror, Jenny Yates, revealed that “her father had been shot in
       the line of duty,” and Ms. Yates’s grandmother “had been killed with a gun
       during domestic violence.” No one was prosecuted for Ms. Yates’s father’s
       murder. Employing a comparative juror analysis, counsel asserted that the
       reasons given for the strikes were unconvincing. Counsel disputed that Mr.
       Fizer had actually expressed that “he would not even look at the defendant,”
       and emphasized that Mr. Fizer had reassured the court that “he could convict
       with a clear conscience” if he felt that the prosecution had proved its case.

       The trial court found that juror Yates’s father’s shooting occurred 17 years
       previously, “when she was a small child,” and that Ms. Yates had “indicated
       that it would not impact her.” In contrast, the court recollected, Ms. Thomas’s
       brother was killed only two years earlier, the case remained unsolved, and Ms.
       Thomas had personal contact with the Homicide Unit. The trial court deemed
       the prosecutor’s explanation for excusing Ms. Thomas “valid” because the
       Homicide Department’s failure to find Ms. Thomas’s brother’s killer “was
       fresh in her mind,” which distinguished her from Ms. Yates.

       Quoting directly from the transcript of the prior trial, the court confirmed that
       Mr. Fizer had indeed attested that “defendant reminded him of his grandson,”
       and that he had expressed “I really don't want to look at him” for that reason.
       These statements, the court ruled, also constituted “valid” reasons for a
       peremptory challenge.

       We presume that by using the term “valid,” the trial court meant that the
       prosecutor’s explanations for the challenges were credible, and that the
       prosecutor had exercised the challenges in a nondiscriminatory manner. Given
       the “great deference” owed to trial courts’ Batson findings and that the court
       followed our directive by engaging in the constitutionally required analysis,
       we affirm the denial of Bell’s Batson claim.

Bell, 2015 WL 1314122, at *2-*3.

       “[A] trial court finding regarding the credibility of an attorney’s explanation of the

ground for a peremptory challenge is entitled to great deference.” Davis v. Ayala, 135 S. Ct.

2187, 2199 (2015) (citations omitted). On direct appeal, a credibility determination may be

reversed “only if the trial judge is shown to have committed clear error.” Id. (citing Rice v.


                                              9
Collins, 546 U.S. 333, 338 (2006)). The standard is even stricter under AEDPA. A state

court’s determination of the absence of discriminatory intent is “‘a pure issue of fact’

accorded significant deference.” Miller-El v. Cockrell, 537 U.S. 322, 339 (2003) (quoting

Hernandez v. New York, 500 U.S. 352, 367 (1991)). On habeas review, findings of fact made

by the state court are presumptively correct and must be rebutted by the petitioner by clear

and convincing evidence. See 28 U.S.C. § 2254(e)(1). Petitioner has not rebutted the finding

by the trial court finding the prosecutor’s race-neutral explanations credible. Therefore, this

Court must defer to the state court’s ruling on the issue of purposeful discrimination, and to

the state appellate court’s conclusion that no Batson error occurred. Habeas relief is not

warranted on this claim.

                                B. Jury Instruction Claim

       Petitioner’s second claim for relief concerns the trial court’s denial of a requested

voluntary manslaughter jury instruction. He argues that the trial court’s ruling deprived him

of his right to a properly instructed jury and his right to present a defense.

       The Michigan Court of Appeals held that the evidence did not support a manslaughter

jury instruction:

       A voluntary manslaughter instruction was not supported by a rational view of
       the evidence in this case. In order to prove voluntary manslaughter, “one must
       show that the defendant killed in the heat of passion, the passion was caused
       by adequate provocation, and there was not a lapse of time during which a
       reasonable person could control his passions.” Mendoza, 468 Mich. at 535.
       Provocation is a circumstance that negates the presence of malice, by causing
       a reasonable person to lose control. Id.; People v. Pouncey, 437 Mich. 382,
       389; 471 NW2d 346 (1991). The provocation must cause a reasonable person
       to act out of passion rather than reason, and the determination of what is

                                              10
       reasonable provocation is a question of fact for the fact finder. Pouncey, 437
       Mich. at 390.

                                             ***

       Defendant was likely distraught due to his sister’s death earlier in the day, and,
       as he claims, defendant may have “just lost it” and “blanked out.” It is also
       possible that Webb uttered profanities directed toward defendant and his
       mother just before the shooting. However, the evidence suggests that
       defendant was not acting in the heat of passion upon adequate provocation.
       Defendant interacted with Webb throughout the day as the family gathered to
       mourn the loss of his sister. During that time, defendant questioned Webb
       concerning the events surrounding his sister’s death and suspected that Webb
       somehow played a role. Approximately 40 minutes before the shooting,
       defendant left the home and went to the store, where he sent a text message to
       his father that stated, “daddy, my sista is really gone because of him. I’m
       gonna kill him.” Defendant then went back to the house, and consciously
       obtained a handgun from his mother’s upstairs closet before he went outside
       to talk with Webb and Webb’s brother. While defendant did not fire until
       Webb used a profane expression, defendant had armed himself before
       deliberately initiating a hostile confrontation. Furthermore, although words
       may sometimes suffice to supply adequate provocation, more than “mere
       insults” are usually required. Pouncey, 437 Mich. at 391. Under these
       circumstances, the trial court did not abuse its discretion in declining to read
       the voluntary manslaughter instruction.

Bell, 2014 WL 3887196 at *10-11.

       “‘To warrant habeas relief, jury instructions must not only have been erroneous, but

also, taken as a whole, so infirm that they rendered the entire trial fundamentally unfair.’”

Doan v. Carter, 548 F.3d 449, 455 (6th Cir. 2008) (quoting Austin v. Bell, 126 F.3d 843,

846-47 (6th Cir. 1997)). Where a claim of error involves failure to give an instruction, the

petitioner’s burden is “especially heavy” because “[a]n omission, or an incomplete

instruction, is less likely to be prejudicial than a misstatement of the law.” Henderson v.

Kibbe, 431 U.S. 145, 155 (1977).

                                              11
       The Eighth Amendment and the Due Process Clause require that a trial court instruct

the jury on lesser included offenses in the context of a capital case. See Beck v. Alabama,

447 U.S. 625, 637-38 (1980) (holding that a trial court is required to instruct on lesser

included offenses where the failure to do so would result in the jury being given an “all or

nothing” choice of convicting on the capital charge or acquitting the defendant). But “the

Constitution does not requires a lesser-included offense instruction in non-capital cases.”

Campbell v. Coyle, 260 F.3d 531, 541 (6th Cir. 2001). Even where a lesser offense

instruction is requested, the failure of a court to instruct on a lesser included or cognate

offense in a non-capital case is generally “not an error of such magnitude to be cognizable

in federal habeas corpus review.” Bagby v. Sowders, 894 F.2d 792, 797 (6th Cir. 1990) (en

banc). Because there is no clearly established Supreme Court law which requires the giving

of a requested lesser offense instruction in the non-capital context, as is required for habeas

relief under § 2254(d)(1), habeas relief is denied on this claim.



                             IV. Certificate of Appealability

       Federal Rule of Appellate Procedure 22 provides that an appeal may not proceed

unless a certificate of appealability (COA) is issued under 28 U.S.C. § 2253. Rule 11 of the

Rules Governing Section 2254 Proceedings now requires that the Court “must issue or deny

a certificate of appealability when it enters a final order adverse to the applicant.” A COA

may be issued “only if the applicant has made a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). The substantial showing threshold is satisfied

                                              12
when a petitioner demonstrates “that reasonable jurists would find the district court’s

assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S.

473, 484 (2000).

       In this case, the Court concludes that reasonable jurists would not debate the Court’s

conclusion that neither of the claims in the habeas petition warrant relief. Therefore, the

Court denies a certificate of appealability.

                                       V. Conclusion

       Accordingly, it is ORDERED that the petition for a writ of habeas corpus and a

certificate of appealability are DENIED.

Dated: May 9, 2019                                  s/ Sean F. Cox
                                                    Sean F. Cox
                                                    U. S. District Judge




                                               13
